Beleord, J.
The first error assigned is the sustaining the demurrer to the plea of abatement filed by the plaintiff in error. It appears that at the April term of the court, an indictment was found charging Thomas Mason, John Chase, Albert Schrseder and Albert GK Brown with larceny. Ho trial being had at that term, the grand jury, at the ensuing October term, found another indictment against the same parties for the same offense. Mason set up in his plea the former indictment to abate proceedings on the second. To this plea a demurrer was sustained. Another indictment pending for the same offense, constitutes no ground of abatement. Dutton v. The State, 5 Ired. 533; Com. v. Drew, 3 Cush. 279; Wharton’s Am. Crim. Law, 521. The verdict of the jury failed to specify the value of the goods, and it is strenuously insisted that no valid judgment could be pronounced on such verdict. The indictment charges the goods taken to be of the value of $500. The evidence not being set forth in any bill of exceptions, we must presume that it fully sustained the allegation in the indictment. The verdict being a general one, it must be regarded as a finding of the truth of all the material averments constituting the offense charged, including the allegation of value, so far as that is material. Schoonover v. The State, 17 Ohio St. 294; State v. White, 25 Wis. 359; United States v. Tyler, 7 Cranch, 285. When the evidence fails to fully disclose the precise value of the goods, or is conflicting on the subject, and embarrassment may be experienced by the court in applying or adjudging the punishment, the counsel for the prisoner should pray an instruction and have the court direct the jury to make a finding as to the value. This course was not pursued. We are unable to find any error in this record.
The judgment will be

Affirmed.